COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 THE STATE OF TEXAS,                                           No. 08-13-00072-CR
                                                '
                  State,                                          Appeal from the
                                                '
 v.                                                             409th District Court
                                                '
 ROCIO ROMERO,                                               of El Paso County, Texas
                                                '
                  Appellee.                     '               (TC# 20120D01434)



                                           ORDER

       The Court has received and filed the supplemental clerk=s record requested in this Court=s

order issued August 14, 2013. The appeal is therefore reinstated and the State=s brief is now

due November 10, 2013.

       IT IS SO ORDERED this 11th day of October, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.